Citation Nr: 0121147	
Decision Date: 08/20/01    Archive Date: 08/27/01	

DOCKET NO.  00-19 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
medical services rendered during the veteran's 
hospitalization from April 5, 2000 to April 7, 2000.


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel










REMAND

The veteran served on active duty from October 1952 to 
September 1956.  He has not been granted service connection 
for any disability.

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, amends the 
law relating to the duty to assist.  There is now an expanded 
duty to assist a claimant, including searching for and 
obtaining records, and the need to inform the veteran what, 
if any, further evidence not previously provided is necessary 
to substantiate the claim.  The law also eliminated, in 
essence, the need to establish that a claim was well 
grounded.  The law applies to all claims pending on the date 
of enactment.  The VCAA, as it applies in this case, leads to 
the conclusion that the case needs to be remanded for further 
adjudicative and other action.  The veteran needs to have his 
basic contentions addressed and adjudicated.  He needs to be 
informed about the criteria and evidence necessary to prove 
his claim.

The veteran was hospitalized at Tulsa Regional Medical Center 
on April 5, 2000, from their emergency room, complaining of 
chest pain.  It was noted that he was in Tulsa doing 
construction work when he developed the chest pain, and that 
he had a previous history of chest pain with angioplasty and 
stent placement in 1996.  During the April 2000 
hospitalization he underwent cardiac catheterization, and 
then further angioplasty and stent placement.  He was then 
discharged from this hospital on April 7, 2000, to be 
followed at the Department of Veterans Affairs (VA) Clinic in 
Salt Lake City, Utah.  The hospital summary notes that "we 
checked the VA system here in Oklahoma, but they refused to 
take him since he was not in their system."  

The record contains a report of contact from the VA Medical 
Center, Muskogee, Oklahoma, dated on April 5, 2000, at 10:42 
A.M., indicating that the veteran had been hospitalized at 
Tulsa Regional Medical Center for cardiovascular disease.  
This report of contact indicates that the veteran had no 
service-connected disability, and that payment for the period 
of private hospitalization would be denied. 

The record also contains a copy of an April 5, 2000 printout 
or admissions form from the Tulsa Regional Medical Center 
with a hand written notation, " Dr. Scherlag", with a 
telephone number, at the "VA in Oklahoma City."  It is not 
clear whether the Tulsa Regional Medical Center had contact 
with this physician or any VA employee in Oklahoma City vice 
Muskogee, and the nature of such contact.  

Subsequently, the veteran was informed by the VA Muskogee, 
Oklahoma, Medical Center (AOJ) that his claim for payment or 
reimbursement for the medical expenses incurred at the Tulsa 
Regional Medical Center had been denied.  The AOJ indicated 
that the veteran's claim for payment of medical expenses not 
previously authorized for the period of hospitalization in 
April 2000 had been denied under the provisions of 38 C.F.R. 
§ 17.120 (2000) because he had no adjudicated 
service-connected disability.  

On his notice of disagreement and on his appeal, the veteran 
indicated that he was staying in Tulsa, Oklahoma, when he 
began experiencing cardiovascular symptoms.  He contended 
that he telephoned the VA facility in Muskogee, Oklahoma, to 
make arrangements to seek medical attention, and that that 
facility informed him that he should seek immediate treatment 
for his emergency at the nearest medical facility.  He stated 
that he informed the VA office that he did not want to incur 
medical expenses and that he was informed by the VA office, 
that, since this was an emergency, the VA would make 
arrangements for payment for treatment at the private medical 
facility.  He stated that when he informed the Tulsa Regional 
Medical Center of his situation, he was assured that he would 
be covered by VA payments, and that the Tulsa Regional 
Medical Center would make any necessary arrangements.  Thus, 
the veteran's primary contention is that he received prior VA 
authorization to be treated at the Tulsa Regional Medical 
Center. 

The veteran submitted a statement from his treating physician 
dated in July 2000 to the effect that the veteran had been 
treated at the Tulsa Regional Medical Center after being sent 
from "the VA clinic" because they felt he was unstable.  The 
physician stated that this veteran then received the proper 
treatment.  The physician noted that this appeared to be an 
appropriate admission with appropriate care for this type of 
situation "in that the VA system could not take care of the 
patient here in town."  This raises an implication of 
involvement of the VA outpatient clinic in Tulsa.  

In a letter to the Honorable Senator Hatch, dated on 
September 15, 2000, the veteran stated that he had been 
receiving treatment [for his cardiac problems] at the "VA in 
Salt Lake City,...for a reasonable fee" since 1996.  The 
present file does not contain any information about any 
ongoing treatment that the veteran may have been receiving 
from any VA medical facility in Salt Lake City.  It is 
unclear whether the veteran was receiving some sort of 
"authorized care" from this facility.  

Basically, the veteran has raised the question, which is 
inextricably intertwined with the current appeal, of payment 
for the cost of medical services under the provisions of 
38 C.F.R. §§ 17.52 - 17.54 (2000).  The veteran has raised 
the basic question of whether there should be payment by the 
VA because he had been authorized to receive the medical 
services.  This question has not been adjudicated by the AOJ, 
and must be decided in addition to determining whether the 
veteran met the requirements for payment for unauthorized 
care under 38 C.F.R. § 17.120.  

In addition, in 2000, the law was changed, giving the VA 
authority to pay for emergency care for nonservice-connected 
conditions in non-VA facilities, when such veterans are 
enrolled in the VA health care system.  Whether such law 
applies to the veteran, and whether he meets the new required 
criteria, should be a matter for initial consideration by the 
AOJ.  See VBA Fast Letter 01-47 of May 29, 2001.

In view of the above, the case is REMANDED for the following 
actions:

1.  The AOJ should determine whether 
there was any contact or report of 
contact with a "Dr. Scherlag" or any 
other employee of any VA facility in 
Oklahoma City or Tulsa on April 5, 2000.  
A written report confirming or denying 
any such contact, and indicating the 
substance of such contact, if any, should 
be made for the current file.  

2.  The AOJ should obtain the veteran's 
medical administrative file from the VA 
Medical Center in Salt Lake City to 
determine whether the veteran was in some 
sort of VA "authorized care" status 
through this facility which included 
possible treatment at non-VA facilities. 
The veteran should also be requested to 
furnish any VA outpatient treatment 
records, and/or medical administrative 
records, which may be in his possession 
which would be pertinent to his claim 
that he had been authorized such 
treatment through the VA in Salt Lake. 
Such records should be obtained and 
incorporated with the present files.

3.  The AOJ should review the current 
appeal under the criteria for entitlement 
to payment for authorized medical 
services under the provisions of 
38 C.F.R. §§ 17.52 - 17.54.  In addition, 
the AOJ should evaluate whether the VA 
has the authority to pay for emergency 
care for nonservice-connected conditions 
in a non-VA medical facility under the 
new law passed by Congress in 2000.  

When the above actions have been completed, if there is a 
continued denial of the veteran's claim, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless or until he receives further notice.  The purpose of 
this REMAND is to provide due process and to procure 
clarifying data.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





